Citation Nr: 0115252	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01 - 01 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of excision of a semi-lunar 
cartilage, right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955, but did not serve in the Republic of Korea during the 
Korean conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision denied a rating in 
excess of 10 percent for postoperative residuals of excision 
of a semi-lunar cartilage, right knee, and the veteran 
appealed. 

The record shows that a Board decision of October 8, 1999 
denied a rating in excess of 10 percent for postoperative 
residuals of excision of a semilunar cartilage, right knee, 
while granting a separate rating of 10 percent for traumatic 
arthritis of the right knee.  The veteran was provided a copy 
of that decision showing the issues addressed, the findings 
of fact and conclusions of law, the evidence considered, the 
applicable law, regulations and precedential General Counsel 
opinions applicable to increased ratings for knee disability, 
the reasons and bases for the Board's decision, his right to 
appeal that decision, and the time limit for doing so.  That 
decision was implemented by rating decision of October 1999.  

The veteran subsequently filed a Motion for reconsideration 
of the Board's denial of a rating in excess of 10 percent for 
postoperative residuals of excision of a semi-lunar 
cartilage, right knee, and submitted additional evidence.  On 
reconsideration, it was determined that there was no obvious 
error in the Board decision of October 8, 1999, and the 
motion for reconsideration was denied.  The veteran was 
notified by Board letter of February 11, 2000, of that 
determination and of his right to appeal, and was further 
informed that the additional evidence he had submitted was 
being sent to the RO for initial review and for any 
adjudicative action warranted.  The veteran's claim for a 
rating in excess of 10 percent for postoperative residuals of 
excision of a semi-lunar cartilage, right knee, was 
subsequently reopened based upon the additional evidence and 
argument he had submitted to the Board.  That claim was 
denied by rating decision of March 8, 2000, giving rise to 
the instant appeal.   

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at  38 U.S.C. §§ 5102, 5103, and 
5103A), effective November 9, 2000.  The record shows that 
following receipt of the veteran's written statement and 
additional medical evidence previously submitted to the 
Board, a rating decision of March 8, 2000, denied a rating in 
excess of 10 percent for his service-connected postoperative 
residuals of excision of a semilunar cartilage, right knee.  
The veteran was notified of the action taken by RO letter of 
March 8, 2000, with a copy of the rating decision, and 
informed of the issue addressed, the decision reached, the 
evidence considered, the reasons and bases for that decision, 
the applicable provisions of the rating schedule, the 
evidence needed to warrant an increased right knee disability 
rating, his right to appeal that determination, and the time 
limit for doing so.  

In a subsequent letter to the RO, the veteran referred to 
several disabilities for which service connection had 
previously been finally denied, as well as his service-
connected postoperative residuals of excision of a semilunar 
cartilage, right knee.  By RO letter of May 24, 2000, the 
veteran was asked to identify the benefit he was claiming, 
and to provide that information within 60 days of the date of 
that letter.  In his response, received at the RO in June 
2000, the veteran referred to the severity of his right knee 
disability, citing severe pain, limitation of motion, and 
osteoarthritis.  That document was accepted as a notice of 
disagreement with the rating decision of March 8, 2000, 
denying a rating in excess of 10 percent for his service-
connected postoperative residuals of excision of a semi-lunar 
cartilage, right knee.  

Following receipt of the veteran's notice of disagreement, a 
January 2001 statement of the case notified the veteran of 
the issue addressed, the evidence considered, the decision 
reached, the reasons and bases for that decision, the 
applicable provisions of the rating schedule, the evidence 
needed to warrant an increased rating for his right knee 
disability, the veteran's responsibility to submit evidence 
to support his claim for increase, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  In his substantive appeal, the veteran declined a 
personal hearing and asked that his case be immediately 
forwarded to the Board on the current record.  He asserted 
that the current evidence was sufficient to warrant an 
increase in the 10 percent rating for his service-connected 
postoperative residuals of excision of a semi-lunar 
cartilage, right knee; that the additional medical evidence 
established medial and joint line tenderness, painful motion, 
and arthritic changes; and that osteoarthritis had been 
diagnosed.  

VA has no outstanding and unmet duty to inform the appellant 
that any additional information or evidence is needed, or to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and RO letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements; and that VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim has been fully met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As the sole issue on appeal is the rating evaluation assigned 
for the veteran's service-connected postoperative residuals 
of excision of a semi-lunar cartilage, right knee, the Board 
will limit its review to the evidence pertaining to that 
disability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the instant appeal has been obtained by the RO, and VA's 
obligation of notification and assistance to the claimant has 
been fully met.  

2.  The veteran's postoperative residuals of excision of the 
semilunar cartilage of the right knee are currently 
symptomatic, and are manifested by a slight effusion, a 
positive Lachman's and drawer's test, crepitus throughout the 
range of motion, medial and lateral joint line tenderness, 
pain on patellar compression, and X-ray evidence of medial 
joint line narrowing, without evidence of lateral instability 
or subluxation.  

3.  The veteran also has arthritic changes in the right knee 
joint accompanied by objective evidence of pain on motion, 
while no limitation of motion from 0 to 140 degrees, and a 
separate 10 percent evaluation is in effect for that 
disorder.  .

4.  Unusual or exceptional manifestations causing marked 
interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards are not demonstrated.  


CONCLUSIONS OF LAW

1.  VA's duty of notification and assistance to the claimant 
under the provisions of VCAA 2000 have been fully met.  
38 U.S.C.A. § 5017(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 State. 2096, 
2097-98 (2000) (to be codified at  38 U.S.C. §§ 5102, 5103, 
and 5103A), effective November 9, 2000;  Holiday v. 
Principii,  14 Vet. App. 280 (2001);  Saying v. Derwinski, 1 
Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

2.  The criteria for a rating in excess of 10 percent, for 
postoperative residuals of excision of the semilunar 
cartilage of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5259 (2000).

3.  A separate 10 percent rating for traumatic arthritis of 
the right knee is in effect.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that VA's statutory 
obligation of notification and assistance to the claimant has 
been fully met.  38 U.S.C.A. §  5107(a)(West 1991), 5103A(a)-
(d), effective November 9, 2000.  On appellate review, the 
Board sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 through and 4.14 (2000) 
and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected postoperative residuals of excision of the 
semilunar cartilage of the right knee.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the most current evidence of record is not 
adequate for rating purposes.  However, the Board finds that 
a limited exposition of previous clinical histories and 
findings pertaining to that disability is warranted.

I.  Evidentiary and Procedural History

The veteran's service medical records show that the veteran 
sustained a bucket-handle tear of the right semilunar 
cartilage (medial meniscus) while on active duty in October 
1953; that he underwent excision of the right semilunar 
cartilage (medial meniscectomy) in November 1953; that he 
continued to be symptomatic and remained hospitalized through 
January 1954; that he was given a permanent physical profile 
due to quadriceps weakness; that he continued to receive 
physical therapy subsequent to hospital discharge; and that 
at the time of service separation examination in April 1955, 
he complained of a "trick", or locked knee.  On service 
separation examination in April 1955, no abnormalities of the 
lower extremities were noted.  No complaint, treatment, 
findings or diagnosis of a left knee disability was shown at 
any time during active service or on service separation 
examination.  The veteran tried to reenlist in June 1959, but 
was noted to have a history of bilateral cartilage disease of 
the knees status post removal of the right medial meniscus, 
with occasional swelling.  On examination for service entry 
in June 1959, the diagnosis was bilateral cartilage disease, 
operated, with right medial meniscectomy and occasional 
swelling, and he was rejected for reenlistment. 

A report of VA examination, conducted in August 1968, showed 
that the veteran complained of bilateral knee pain, and 
alleged inservice injuries to both knees.  On examination, 
the veteran had a normal gait, and could walk on heels and 
toes.  A healed, non-depressed, non-adherent, 5 by 1 cm. scar 
was seen on the right knee, a full range of knee motion was 
present, with moderate crepitus in the right knee but without 
evidence of instability.  X-of the knees revealed no 
disturbance of the bony architecture, no narrowing of the 
joint spaces, and smooth articular surfaces.  The pertinent 
diagnosis was residuals of meniscectomy, right knee.  

A rating decision of September 1968 granted service 
connection for postoperative residuals of excision of the 
semilunar cartilage, right knee, rated as 10 percent 
disabling; and denied service connection for a left knee 
disorder as not shown during active service or on current VA 
examination.  

In May 1995, the veteran sought a rating in excess of 10 
percent for his service-connected residuals of excision of 
the semilunar cartilage, right knee, asserting that he 
experienced pain and grinding in both knees, worsened on 
prolonged standing or walking.  

VA outpatient treatment records dated in May and June 1995 
show medial joint space narrowing of both knees, without 
fracture, loose bodies or other bone or joint abnormality.  
The veteran complained of increasing multiple joint pain for 
25-30 years with a history of arthritis.  No inflammatory 
changes or obvious bone deformity was seen.  

A report of VA orthopedic examination, conducted in July 
1995, cited the veteran's complaints of bilateral knee pain 
due to arthritis, worse on prolonged standing.  Examination 
disclosed no evidence of swelling or deformity in either 
knee.  Range of motion testing disclosed normal full right 
knee extension, and limitation of flexion to 110 degrees.  
The diagnosis was bilateral knee arthritis with pain on 
motion; status post right knee surgery with slightly limited 
range of motion.  

A rating decision of September 1995 denied a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of excision of the semilunar cartilage, right knee.  The 
veteran filed a notice of disagreement, additionally claiming 
service connection for a left knee disability.  He asserted 
that both his knees were injured in service; that those 
injuries were shown in his service medical records; and that 
he experiences bilateral knee pain all the time, requiring 
that he take large doses of analgesics.  The veteran 
subsequently perfected his appeal.   

VA outpatient treatment records dated in November 1995 show 
that the veteran has widespread degenerative joint disease.  
In January 1996, he complained of bilateral knee pain and was 
found to have a full range of motion with crepitus in the 
knees, without no effusion or instability, and tenderness 
along the medial joint lines, bilaterally.  X-rays of the 
knees in April 1996 revealed narrowing of the knee joints and 
hypertrophic spurs along the anterosuperior aspect of both 
patellae, without varus or valgus deformity.  The diagnosis 
was hypertrophic spurring in the anterosuperior aspects of 
the patellae.  

A rating decision of February 1997 denied service connection 
for arthritis of the left knee.  The veteran appealed that 
determination, asserting that he injured his left knee in 
service.  

A personal hearing was held in October 1997 before an RO 
Hearing Officer. The veteran testified concerning the current 
severity of his bilateral knee symptomatology and the 
industrial impairment resulting therefrom.  He testified that 
he injured both knees in service; that the service physician 
wanted to perform surgery on both knees but the veteran 
declined; that only his right knee was operated during 
service; and that he was refused reenlistment in June 1959 
because of bilateral knee disabilities.  He related that 
between service separation and the submission of his claim in 
1968, he experienced bilateral knee pain and an altered gait 
due to his right knee disability; and that he believes that 
such altered gait caused his left knee arthritis.  He denied 
instability or giving way of the right knee, or swelling or 
fluid on the left knee.  

A Board decision of July 1998 denied service connection for a 
left knee disability on a direct basis or as secondary to a 
service-connected right knee disability, and remanded the 
issue of a rating in excess of 10 percent for a right knee 
disability to the RO for further examination, evaluation, and 
a medical opinion.  

A report of VA orthopedic examination, conducted in September 
1998, cited the veteran's complaints of right knee pain, 
aggravated by prolonged standing and attempting to walk more 
than two blocks, and instability when stepping off curbs and 
walking over rough ground.  He related that he had to ascend 
stairs one step at a time, favoring the right knee.  The 
veteran reported that he had worked doing mill and cabinet 
work for 16 years after service, then worked for 18 years at 
Allis Chalmers doing assembly line work and as a machinist 
until retirement two years previously.  The veteran walked 
with an essentially normal gait, could walk on heels and 
toes, and could duck walk, but complained of bilateral knee 
pain when doing so.  Examination of the right knee disclosed 
no effusion or tenderness, good lateral and anteroposterior 
ligamentous stability, full extension and flexion to 140 
degrees, and a well-healed, non-tender medial parapatellar 
surgical scar.  The examiner stated that the veteran had made 
a very good recovery from his right knee surgery 45 years 
previously; that he walked unassisted and does not require 
the use of a brace; that he was able to control his right 
knee pain with routine analgesics; that there was no 
secondary weakness; and that the functional loss was minimal.  
He further stated his medical opinion that the veteran's 
right knee arthritis was as likely as not to be due to his 
service-connected excision of the right semi-lunar cartilage.  

A rating decision of March 1999 granted service-connection 
for postoperative residuals of excision of the right semi-
lunar cartilage with degenerative joint disease, and 
continued the 10 percent rating for the veteran's right knee 
disability.  

Upon return of the case to the Board for further appellate 
consideration, a Board decision of October 8, 1999, continued 
the 10 percent rating for postoperative residuals of excision 
of the right semi-lunar cartilage with degenerative joint 
disease, and granted a separate 10 percent evaluation for 
degenerative joint disease of the right knee.  
Reconsideration of that decision was denied in February 2000 
and not appealed.  A rating decision of October 1999 
implemented the Board's October 8, 1999, decision.  

As noted, in November 1999, the veteran reopened his claim 
for a rating in excess of 10 percent for postoperative 
residuals of excision of the right semi-lunar cartilage by 
submitting additional medical evidence and further argument 
with respect to that issue.  

The additional medical evidence submitted included a November 
1999 report of evaluation of the veteran's knees by a private 
orthopedic surgeon.  That report cited the veteran's 
inservice right knee injury and medial arthrotomy, with 
subsequent right knee pain.  Examination of the knees, 
bilaterally, revealed that the veteran had full right knee 
extension and flexion to 135-140 degrees, with pain and 
crepitus throughout the range of motion, particularly at the 
extremes of motion.  He had pain on patella compression, and 
anterior knee pain when walking up and down stairs.  A 
positive Grade I laxity was found on anterior drawer's 
testing on the right, with no laxity on the left, and 
Lachman's sign was positive on the right.  There was no 
lateral or medial laxity in either knee, and strength was 5/5 
throughout the lower extremities.  A slight effusion was 
seen, bilaterally, and there was medial and joint line 
tenderness, bilaterally, worse at the medial joint line.  X-
rays revealed some medial joint line narrowing, bilaterally, 
and sone early arthritis changes.  The diagnosis was 
bilateral knee osteoarthrosis.  The veteran postponed knee 
surgery due to recent back and prostate surgery, and the 
examining orthopedic surgeon stated that right knee surgery 
would be undertaken first due to the severity of that 
disability as compared to his left.  

In an accompanying letter, the veteran reiterated his 
previous assertions regarding his bilateral knee 
disabilities.  However, in his substantive appeal, he limited 
the issue on appeal to his service-connected postoperative 
residuals of excision of the right semi-lunar cartilage  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation. 
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. Part 4, § 4.14 (2000).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. Part 4, § 4.3 (2000).  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).

The veteran's service-connected postoperative residuals of 
excision of a semilunar cartilage are currently symptomatic, 
and are manifested by a slight effusion, a positive Grade I 
laxity on anterior drawer's testing, a positive Lachman's and 
anterior drawer's sign, crepitus throughout the range of 
motion, medial and lateral joint line tenderness, pain on 
patellar compression, and X-ray evidence of medial joint line 
narrowing, without evidence of lateral or anteroposterior 
ligament laxity or subluxation.  In addition, the veteran 
also has arthritic changes in the right knee joint without 
limitation of motion from 0 to 140 degrees, accompanied by 
objective evidence of pain on motion, and a separate 10 
percent evaluation is in effect for that disorder.  

The RO and the Board have considered the evaluation of the 
veteran's right knee disability under all potentially 
applicable diagnostic codes in order to determine whether 
another diagnostic code might yield a higher rating 
evaluation, including 
diagnostic codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5260 (limitation of flexion 
of leg), and 5262 (impairment of tibia and fibula).  As the 
record includes no findings or diagnosis of ankylosis of the 
knee, as required by DC 5256; no evidence of a dislocated 
semilunar cartilage as required under DC 5258; no 
demonstrated or diagnosed limitation of flexion or extension, 
as contemplated by DC 5260 and 5261; and no clinical evidence 
of impairment of tibia and fibula, as required by DC 5262, 
the Board finds that evaluation of the veteran's right knee 
disability under any of those diagnostic codes would not 
yield an evaluation in excess of the current 10 percent 
rating assigned for the veteran's service connected right 
knee disability.  

Further, evaluation of the veteran's postoperative residuals 
of excision of a semilunar cartilage, right knee, under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5014 (osteomalacia, or chondromalacia), requires a showing of 
limitation of motion of the affected parts under DC 5003 
(degenerative arthritis), and no diagnosis of osteomalacia or 
chondromalacia is shown in the medical record.  In addition, 
the maximum evaluation provided for excision of a semilunar 
cartilage, symptomatic, under DC 5259 is 10 percent, and an 
evaluation in excess of the currently assigned 10 percent 
rating is not available under that diagnostic code.  

In this instance, the veteran's service-connected 
postoperative residuals of excision of the semilunar 
cartilage are currently rated as 10 percent disabling under 
the 


provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2000).  Diagnostic Code 5257 provides the following 
evaluations for knee impairment involving recurrent 
subluxation or lateral instability:  10 percent for mild 
impairment;  20 percent for moderate impairment; and  30 
percent for severe impairment.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2000).

Since DC 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45 with respect to pain do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  However, the VA General 
Counsel has held that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  In 
addition, where a knee disorder is already rated under DC 
5257, a veteran would have additional disability justifying a 
separate rating if there was limitation of motion under DC 
5260 or DC 5261.  In this regard, the General Counsel stated 
that there would be no additional disability based on 
limitation of motion where the claimant does not at least 
meet the criteria for a zero-percent rating under  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2000).

In addition, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under  38 
C.F.R. Part 4, §4.59.  It was also held that the provisions 
of  38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under DC 5003 or DC 5010.  See VAOPGCPREC 9-98.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees, and a 20 percent disability evaluation 
is in order with limitation of leg flexion to 30 degrees.  A 
30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2000).  

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees, and a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees. See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2000).

The record shows that on VA examination in August 1968, the 
veteran had a healed, non-depressed, non-adherent, 5 by 1 cm. 
scar on the right knee, moderate crepitus in the right knee, 
without evidence of instability, and no disturbance of the 
bony architecture or narrowing of the joint spaces on X-ray 
examination.  He had a normal gait, a full range of knee 
motion, and could walk on heels and toes, and the pertinent 
diagnosis was residuals of meniscectomy, right knee.  On VA 
outpatient treatment in May and June 1995, no inflammatory 
changes or obvious bone deformity was seen but there was X-
ray evidence of medial joint space narrowing, without 
fracture, loose bodies or other bone or joint abnormality.  
On VA orthopedic examination in July 1995, there was no 
evidence of swelling or deformity in either knee, range of 
motion testing disclosed normal full right knee extension, 
and limitation of flexion to 110 degrees, and the diagnosis 
was bilateral knee arthritis with pain on motion; status post 
right knee surgery with a slightly limited range of motion.  

VA outpatient treatment records dated from November 1995 to 
April 1996 show that the veteran had a full range of motion 
with crepitus in the knees and tenderness along the medial 
joint lines, without effusion or instability or varus or 
valgus deformity.  X-rays of the knees in April 1996 revealed 
narrowing of the knee joints and hypertrophic spurs along the 
anterosuperior aspect of both patellae, diagnosed as 
hypertrophic spurring in the anterosuperior aspects of the 
patellae.  
On VA orthopedic examination in September 1998, the veteran 
walked with an essentially normal gait, could walk on heels 
and toes and duck walk, drawer's sign was positive, and there 
was no effusion or tenderness, no medial or lateral ligament 
instability, full knee extension and flexion to 140 degrees, 
and a well-healed, non-tender medial parapatellar surgical 
scar.  The examiner stated that the veteran had made a very 
good recovery from his right knee surgery 45 years 
previously; that he walked unassisted and does not require 
the use of a brace; that he was able to control his right 
knee pain with routine analgesics; that there was no 
secondary weakness; and that the functional loss was minimal.  
He further stated his medical opinion that the veteran's 
right knee arthritis was as likely as not to be due to his 
service-connected excision of the right semi-lunar cartilage.  

The November 1999 report from the veteran's private 
orthopedic surgeon disclosed that the veteran had full right 
knee extension and flexion to 135-140 degrees, with pain and 
crepitus throughout the range of motion, particularly at the 
extremes of motion; pain on patella compression; anterior 
knee pain when walking up and down stairs; a slight effusion; 
medial and joint line tenderness; a positive Lachman's and 
anterior drawer's sign, without lateral or medial laxity in 
either knee, and strength was 5/5 throughout the lower 
extremities.  X-rays revealed some medial joint line 
narrowing, bilaterally, and some early arthritic changes.  
The diagnosis was bilateral knee osteoarthrosis.  

After a review of all the evidence, the Board finds that the 
veteran's current right knee symptomatology from the excision 
of his right knee semilunar cartilage, although symptomatic, 
is not productive of slight recurrent subluxation or lateral 
instability.  Specifically, the September 1998 VA examination 
report and the November 1999 report from the veteran's 
private orthopedic surgeon reveal he has pain with motion, 
but has a full range of motion of the right knee (0-140 
degrees) and has good ligamentous stability.  As such, the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 10 percent for the 
veteran's excision of the semilunar cartilage of the right 
knee, under Diagnostic Codes 5257, 52595260 and 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).

While the record includes X-ray evidence of arthritis of the 
right knee, with objective evidence of pain on motion, the 
veteran has been granted a separate 10 percent rating for 
that disability based upon competent medical evidence and 
opinion that such is due to his service-connected 
postoperative residuals of excision of the semilunar 
cartilage of the right knee, and satisfactory evidence of 
pain on motion.  

Based upon the foregoing, the Board finds that a rating in 
excess of 10 percent for postoperative residuals of excision 
of the semilunar cartilage of the right knee under DC 5259, 
with a separate 10 percent rating for X-ray evidence of 
arthritis of the right knee, is not warranted.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected postoperative residuals 
of excision of a semilunar cartilage, right knee, present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) 2000).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of excision of the semilunar cartilage, right knee, 
is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

